Citation Nr: 1634734	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  10-26 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Virginia A. Girard Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Veteran's appeal was previously remanded by the Board pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) in June 2015.

Also, in a July 2015 rating decision the Veteran was denied service connection for ischemic heart disease.  In August 2015 the Veteran submitted a notice of disagreement for ischemic heart disease.  VA Form 21-0958.  When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the agency of original jurisdiction has acknowledged receipt of the NOD and is actively developing that claim.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a rating in excess of 20 percent for diabetes mellitus type II is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence does not show that the Veteran's GERD is causally or etiologically related to his military service.

CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duty to notify was satisfied by a letter sent on September 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private treatment records have also been associated with the record.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In October 2014, VA obtained a medical opinion addressing the etiology of the Veteran's GERD.  The gastroenterology consult, is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, reviewed the available evidence of record, and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

The prior remand instructions were substantially complied with for the Veteran's claim.  The June 2015 Board remand instructions stated that a Statement of the Case should be issued, which was completed in December 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Facts and Analysis

The October 2014 gastroenterology examination consult confirmed the Veteran's current diagnosis of GERD.  Thus, the Veteran fulfills the first element of service connection, and suffers from a current disability.  

Service Treatment Records (STRs) from December 1968 show that the Veteran had complaints of diarrhea, general malaise, loss of appetite, and abdominal cramps.  STRS from August 1969 show that the Veteran showed a history of weakness, lethargy, and vomiting for two days, and also passed out while on movement.  The Veteran was diagnosed with enteritis with undetermined etiology and placed on light duty for four days.  STRs from September 1969 show that the Veteran had continued complaints of headaches, vomiting, and diarrhea.  The Board finds that the Veteran's enteritis diagnosis, and related symptoms in-service fulfills the in-service disease requirement for service connection.

The Veteran however is unable to fulfill the third element of service connection, nexus.    

Medical treatment records from May 1971 show that the Veteran had complaints of chills, fever, and malaise over a 48 hour period.  Medical staff noted under the diagnoses portion of the hospital summary, "1.  malaria, vivax, diagnostic study for, diagnosis not established 2.  Duodenal ulcer, inactive 3.  myopia." Records from Maine Medical Center from April 1970 show that the Veteran contracted dysentery while in-service.  The Veteran showed continued complaints of nausea and myalgias.

Medical records from Maine Medical Partners from May 2009, show that the Veteran had GERD by history, and had a great response to daily omeprazole.  In May 2011 the Veteran underwent an otolaryngology consult.  The Veteran was referred for an evaluation of dysphagia, and the Veteran stated that he noticed pain in the right neck when he swallowed in November 2010.  The Veteran noted that he was treated with Omeprazole, and that he felt much better at the time of the consult.  The Veteran denied any throat or neck pains, and the medical staff deemed the Veteran as asymptomatic.  The medical note included "no associated symptoms.  No aggravating or relieving factors."  The Veteran performed a Barium swallow study where he was found to have "minimal dysphagia characterized by trace laryngeal penetration of thin fluids.  No aspiration, no pharyngeal stasis."  An upper GI air contrast study from December 2010 showed reflux.  

In the Veteran's May 2014 claim for service connection for GERD, the Veteran noted 2010 as the date of diagnosis for GERD.  The Veteran in his Notice of Disagreement noted that he underwent a swallowing test at the VA medical center, and that he has used daily stomach-acid drugs for years.  

In October 2014 a gastroenterology opinion was associated with the record.  The examiner reviewed the Veteran's available records and provided an etiology opinion for the Veteran's GERD.  The examiner determined that the Veteran's GERD condition was less likely as not related to the Veteran's in-service episodes of weakness and vomiting, nor related to his diagnosis of enteritis in August 1969.  The examiner explained the Veteran's in-service symptomology caused by enteritis, and noted that enteritis is caused by irritation of the intestines, usually from a virus.  The examiner further added that enteritis is not the same as GERD.  The examiner noted that the Veteran's separation examination from February 1970 was silent for complaints of gastric symptoms, and that there was no documented medical evidence which showed that the Veteran was treated for GERD like symptoms in-service or within one year after leaving active duty.  The examiner concluded that the first available documentation of GERD like symptoms was approximately forty years after leaving active duty, when he started treatment with Omeprazole.     

Finally, while the Veteran may believe that his GERD is related to his service, he has not provided any sufficiently probative evidence to support his claim of service connection.  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Here, however, as the medical question in issue is complex in nature, the Board finds that the Veteran's opinion as to the etiology of his GERD does not create the requisite nexus needed for service connection.

While the symptoms of GERD are capable of lay observation, self-diagnosis of GERD is not capable by lay observation and is not a simple medical condition.  See Jandreau, at 1377, n. 4.  Diagnosing GERD and the determination of an etiology for GERD is a complex medical question requiring knowledge of the gastrointestinal system, the esophagus, and the interplay with an individual's diet; it is not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to self-diagnose GERD or provide the requisite nexus opinion for GERD.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Furthermore, the medical evidence of record fails to provide a positive opinion, relating GERD to service.

The medical opinion from October 2014 contained not only a clear conclusion with supporting data, but also a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also discussed the specific circumstances of the Veteran's in-service treatment, and in-service symptomatology.  The Board finds that the examiner considered the Veteran's in-service symptoms, reviewed the Veteran's current symptomatology and determined that the Veteran's GERD is unrelated to his in-service symptoms.  The examiner also went so far as to discuss the likely etiology of the Veteran's enteritis, and noted that the enteritis is distinct from GERD.  As explained by the examiner, the Veteran's current symptoms which require the use of Omeprazole are distinct from the Veteran's in-service symptoms which continued shortly after service.  Based on the rationale provided by the examiner, the Board finds that the VA examiner's opinion is of great probative value.  The Veteran's contention that the cause of his GERD was due to his service, is not sufficient to outweigh the medical examiner's opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to service connection for GERD is denied.


REMAND

Although the Board regrets further delay, the Board has determined that additional development is warranted.

The Veteran has essentially alleged that his diabetes mellitus has worsened since his last VA examination in May 2009. The Veteran in his February 2015 Notice of Disagreement stated that he was on restrictions with regard to strenuous physical activity.  In May 2009, the VA examiner stated that the Veteran was not restricted in his ability to perform strenuous activities.  Thus, the Veteran has alleged that his diabetes mellitus has worsened, and a new VA examination is necessary to evaluate the severity of the Veteran's diabetes.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA diabetes examination to determine the current nature and severity of his diabetes mellitus type II.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be conducted and the results reported.

The examiner should specifically discuss the Veteran's claim that he must restrict his activities.

2.  Thereafter, readjudicate the Veteran's claim for an increased rating for diabetes mellitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


